Citation Nr: 0632072	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  05-35 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the veteran's son, A.J.F., is entitled to re-
recognition as a helpless child on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to May 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In July 2006, the veteran and his son appeared at the VA 
office in Philadelphia and testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
sitting in Washington, DC.  The veteran accepted this hearing 
in lieu of an in-person hearing.  A transcript of the 
videoconference hearing is of record.


FINDINGS OF FACT

1.  A.J.F. is the veteran's son, he was born in June 1958, 
and he attained the age of 18 in June 1976.  

2.  A.J.F. was not permanently incapable of self-support by 
reason of physical or mental defect before he attained age 
18.  


CONCLUSION OF LAW

The criteria for re-recognition of A.J.F. as a helpless child 
on the basis of permanent incapacity for self-support prior 
to attaining 18 years of age have not been met.  38 U.S.C.A. 
§§ 101(4), 5100, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.57, 3.102, 3.159, 3.315, 3.356 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a) (West 2002), VA has a duty to notify the 
claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., evidence of veteran 
status; existence of a current disability; evidence of a 
nexus between service and the disability; the degree of 
disability, and the effective date of any disability 
benefits.  The appellant must also be notified to submit all 
evidence in his possession, of what specific evidence he is 
to provide, and of what evidence VA will attempt to obtain.  
VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A (West 2002). 

In this case, VA has met these duties with regard to the 
matter decided in this decision.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in June 2004, prior 
to the appealed from rating decision, fulfills the provisions 
of 38 U.S.C.A. § 5103(a) (West 2002).  Likewise, written 
notice provided in July 2006 provided notice of the type of 
evidence necessary to establish an effective date for the 
issue on appeal.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  While this notice was not provided until after the 
appealed from rating decision, such failure is harmless 
because the preponderance of the evidence is against the 
appellant's claim and any question as to the appropriate 
effective date to be assigned is moot.  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

As to the duty to assist, VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 In this regard, records and/or statements have been obtained 
from all available and identified locations including from 
the Social Security Administration (SSA), Michael Robinson, 
D.O., United Cerebral Palsy Center of Gloucester and Salem 
Counties, Howard Levin, D.O., and A.J.F.'s ex-employer.

In July 2006, the veteran's representative faxed to the Board 
a July 2006 letter from Dr. Robinson without a waiver of 
agency of original jurisdiction review.  Nonetheless, because 
the information contained in that letter is a word for word 
recitation of his December 2005 letter which was considered 
by the RO in the January 2006 supplement statement of the 
case, the Board finds that it is not additional pertinent 
evidence and VA adjudication of the appeal may go forward.  
38 C.F.R. § 19.31 (2006).

As such, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp.; supra. 

The Pre-June 1976 Evidence

A June 1958 Notice of Birth Registration listed the veteran 
as A.J.F.'s father and reported that A.J.F. was born in June 
1958.  Accordingly, A.J.F. reached the age of 18 in June 
1976.  

An October 1963 examination report from United Cerebral Palsy 
Center of Gloucester and Salem Counties noted that A.J.F. was 
initially diagnosed with cerebral palsy with right 
hemiparesis at the age of four months and convulsions were 
first noticed between three and a half and four years of age.  
It was opined that A.J.F. was toilet trained and could take 
care of himself.

On examination, he ambulated with a mild limp and he 
undressed using only the left extremity even though asked to 
use both upper extremities.  The right extremity moved around 
in spastic and even athetoid movement.  He walked with a 
spastic gait.  The right heel did not come down to the ground 
when he walked.  The right arm was considerably flexed most 
of the time.  He had Babinski on the right but not the left.  
Musculature was good in both lower extremities.  He had a 
cortical thumb on the right.  Hoffman's was not present.  He 
had greater spasticity in the right upper extremity than in 
the right lower extremity.  As to the upper extremities, he 
had tightness of pronators in the right forearm, grip on the 
right was poor compared to the left, and right shoulder 
motion was relatively free.  Right ankle jerk was markedly 
increased.  He had good balance and was able to jump off the 
examination table.  The diagnosis was cerebral palsy with 
right hemiparesis.  It was recommended that A.J.F. continue 
therapy with particular attention to coordination of use of 
the right upper extremity.

The Post-June 1976 Evidence

In March 1982 and June 1983 statements from Dr. Levin, it was 
noted that A.J.F. had cerebral palsy with permanent effect on 
his right arm, hand, and leg and thereafter noted that he had 
permanent partial paralysis of his right arm and leg.  

In an August 1983 statement, the veteran outlined A.J.F.'s 
work history as follows:  in 1975 he worked two four hour 
days at a restaurant; from 1977 to 1978 he worked as a gas 
attendant for twenty hours per week; in 1980 he worked for 
three weeks at a library; from September 1981 to May 1982 he 
tutored three hours per week; and since May 1982 he had not 
worked.  It was also reported that A.J.F. was paid minimum 
wage at all these jobs.  

In a December 1983 rating decision, the Newark, New Jersey 
RO, after noting A.J.F.'s work from 1977 to 1978 was only on 
a part-time bases, found A.J.F. permanently incapable of 
self-support prior to the age of 18 because of physical or 
mental disability diagnosed as cerebral palsy. 

In May 1992, the veteran's representative informed the Newark 
RO that A.J.F. was no longer totally disabled and 
unemployable.  In fact, he was working forty hours a week and 
drove his own car.  It was requested that the necessary 
adjustment be made to the veteran's compensation award.  

In June 1992, the veteran informed VA that A.J.F. was 
gainfully employed as a uniform attendant at a hotel-casino 
and had worked forty hours a week since March 1990.  It was 
also reported that his son's employment had been achieved 
through a work program and he was paid approximately seven 
dollars an hour.  

In a June 1992 rating decision, the Newark RO terminated the 
veteran's additional compensation based on A.J.F.'s status as 
a helpless child, effective from June 1992.  

In May 2004, the veteran submitted a claim to have A.J.F. re-
recognized as a helpless child on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years.  In that statement, while the veteran acknowledged 
that A.J.F. had been employed, he also reported that his son 
had a relapse of his cerebral palsy and was now totally 
disabled.  The veteran also reported that his son's left 
side, including his left hand and arm, had become disabled.  

Records obtained from the SSA show A.J.F. was found disabled 
since November 2003 due to cerebral palsy and degenerative 
joint disease.  

Private treatment records obtained from the SSA show A.J.F.'s 
treatment for knee pain and swelling in 2003 and 2004.  His 
treatment included steroidal injections.  The records also 
show he underwent a partial medial meniscectomy of the left 
knee in July 2004. 

Other private treatment records obtained from the SSA show 
that in March 2004 A.J.F. was diagnosed with left cubital 
tunnel syndrome and carpal tunnel syndrome.  While surgery 
was recommended, because of A.J.F.'s concern about losing his 
job due to the time he would have to take off from work, it 
was postponed.  Subsequent records show that A.J.F. underwent 
carpal tunnel release, ulnar release, and anterior 
transposition in May 2004.  

An April 2004 medical statement included the opinion that 
A.J.F. had been unable to work since November 2003 because of 
advanced degenerative joint disease of both knees with an 
estimated recovery date in April 2005.  

A May 2004 letter from A.J.F.'s ex-employer reported that he 
had exhausted all of his Federal Medical Leave and Company 
Medical Leave and as a result he was being terminated in May 
2004.  The letter also noted that A.J.F.'s employment record 
would reflect that he resigned for medical reasons and he 
would be eligible for rehire.  

In an August 2004 rating decision, the Philadelphia RO found 
that A.J.F. was not entitled to re-recognition as a helpless 
child on the basis of permanent incapacity for self-support 
prior to attaining the age of 18 years.  The veteran appealed 
that decision.  

In a September 2004 letter, Dr. Robinson opined that A.J.F.'s 
degeneration of the knees and arms was well advanced relative 
to his age due to his cerebral palsy and muscle wasting from 
the cerebral palsy.  It was also opined that the cerebral 
palsy caused his gait to be uneven and his joints to wear 
unevenly.  

In March 2005, A.J.F. reported that he had been employed by a 
hotel in Atlantic City from March 1990 to May 2004.  He also 
reported that he had been on sick leave from November 2003 
until his termination in May 2004. 

In May 2005, the veteran and A.J.F. testified at a hearing 
before a Decision Review Officer.  The veteran testified that 
his son had been diagnosed with cerebral palsy at two and 
since that time was involved with training and 
rehabilitation.  He next testified that A.J.F.'s success at 
work was founded on the fact that people liked him and were 
willing to help him out despite the problems caused by his 
cerebral palsy.  Despite this help, his son's condition 
degenerated and he was unable to maintain employment.  

A.J.F. testified that, when he was working, he was on his 
feet for sixteen hours as a public area supervisor.  In this 
position, he supervised employees and helped employees 
whenever necessary.  A.J.F. also testified that his job 
required bending over, kneeling, picking up items, and 
washing.  As to his education, A.J.F. testified that he had 
graduated from high school and had a Bachelors Degree in 
Business Administration.  When asked if his ex-employer made 
any accommodations for him under the Americans with 
Disabilities Act (ADA), A.J.F. responded "unfortunately 
not."  

In December 2005, Dr. Robinson reported that he had treated 
A.J.F. for more then four years and he was able to complete 
his education and enter the work force for many years despite 
his difficulty with movement and ambulation.  Nonetheless, 
over the years, his abnormal gait due to atrophic musculature 
had caused his joints to completely wear down.  It was opined 
that A.J.F. was currently disabled for any type of work due 
to his cerebral palsy.  

At his July 2006 hearing before the undersigned, the veteran 
testified that A.J.F. applied himself in every way to become 
capable and employable.  Through no fault of his own, 
A.J.F.'s cerebral palsy worsened.  As to A.J.F.'s education, 
he testified that he earned degrees in Finance and Accounting 
from Gloucester County College and Glassboro States Teachers' 
College.  As to A.J.F's work history, he testified that he 
was a clothing attendant when he worked at the hotel. 

A.J.F. testified that he was a uniform attendant for thirteen 
years and worked forty hours a week.  As to his duties at 
that time, his job was to obtain garment bags off a conveyor 
for employees as they come to work, take soiled linen and 
uniforms from employees, and prepare them to go to the 
cleaners.  His annual salary increased from approximately 
$12,000 or $15,000 when he first started to approximately 
$28,000 or $29,000 by the time he left.  He also estimated 
that he had lost a total of seven months of work over the 
last thirteen years.  Lastly, A.J.F. testified that since May 
2004 he had received SSA disability benefits.  

The Legal Criteria

VA law and regulations define a "child" of the veteran as 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years or an 
illegitimate child; and is under the age of 18 years; or 
before reaching the age of 18 years, became permanently 
incapable of self-support; or after reaching the age of 18 
years and until completion of education or training, but not 
after reaching the age of 23, is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57 (2006).  

VA law and regulations also provide that the determination of 
whether a child is shown to be permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years is a question of fact for 
determination by the rating agency on the competent evidence 
of record in the individual case.  38 C.F.R. § 3.356 (2006).  
In making this determination, the focus must be on the 
child's status at the time of his or her 18th birthday.  See 
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other 
words, for purposes of initially establishing helpless child 
status, the claimant's condition subsequent to his or her 
18th birthday is not for consideration.  However, if a 
finding is made that a claimant was permanently incapable of 
self-support as of his or her 18th birthday, then evidence of 
the claimant's subsequent condition becomes relevant for the 
second step of the analysis, that is, whether there is 
improvement sufficient to render the claimant capable of 
self-support.  Id.  If the claimant is shown to be capable of 
self-support at 18, VA is required to proceed no further.  
Id.

VA regulations provide at 38 C.F.R. § 3.356(b) (2006), that 
the principal factors in making this determination include 
the following: (1) the fact that a claimant is earning his or 
her own support is prima facie evidence that he or she is not 
incapable of self-support; (2) a child shown by proper 
evidence to have been permanently incapable of self-support 
prior to the date of attaining the age of 18 years, may be so 
held at a later date even though there may have been a short 
intervening period or periods when his or her condition was 
such that he or she was employed; (3) employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like (In cases where the extent 
and nature of disability raises some doubt as to whether they 
would render the average person incapable of self-support, 
factors other than employment are for consideration and lack 
of employment of the child either prior to the delimiting age 
or thereafter should not be considered as a major factor in 
the determination.); and (4) the capacity of a child for 
self-support is not determinable upon employment afforded 
solely upon sympathetic or charitable considerations and 
which involved no actual or substantial rendition of 
services. 

With regard to medical evidence, the Board notes that it is 
the responsibility of the Board to weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 30 (1999).

Analysis

With the above legal criteria in mind, the Board has 
considered the assertions made by the veteran and A.J.F. that 
A.J.F. is currently incapable of self-support due to cerebral 
palsy that he had had all of his life and certainly well 
before his 18th birthday.  However, the pertinent issue here 
is not whether A.J.F.'s cerebral palsy was manifested prior 
to the age of 18; rather it is whether A.J.F. was permanently 
incapable of self-support prior to his 18th birthday due to 
cerebral palsy.  

As noted above, the records from before A.J.F.'s 18th 
birthday is limited to the October 1963 examination conducted 
by United Cerebral Palsy Center of Gloucester and Salem 
Counties. 

On the one hand, this record noted that A.J.F. had a history 
of cerebral palsy with right hemiparesis since four months 
and convulsions since approximately three and a half.  On 
examination, he had problems with a mild limp, right 
extremity spastic and athetoid movement, a spastic gait, 
right arm being considerably flexed most of the time, having 
Babinski on the right but not the left, a cortical thumb on 
the right, tightness of pronators in the right forearm, poor 
grip on the right, and right ankle jerk being markedly 
increased.  

On the other hand, this record also noted that on examination 
he could undress himself, musculature was good in both lower 
extremities, he had no Hoffman, he had free right shoulder 
motion, he had good balance, and he was able to jump off the 
examination table.  Furthermore, it was opined that he could 
take care of himself.  This medical opinion is not 
contradicted by any other medical evidence of record.  Evans, 
supra.

While the December 1983 rating decision concluded that A.J.F. 
was permanently incapable of self-support by reason of mental 
or physical defect when he attained age 18 in June 1976, the 
Board, based on a de novo review of the same evidence in 
connection with the current claim to re-recognize A.J.F. as a 
helpless child, finds that the minimal problems observed 
during this time period, when taken together with the medical 
opinion that he could take care of himself, leads to the 
conclusion that A.J.F. was not permanently incapable of self-
support by reason of mental or physical defect before he 
attained age 18.  38 C.F.R. § 3.356 (2006); Dobson, supra. 

The above conclusion is further supported by the fact that 
even the medical evidence shortly after his 18th birthday 
does not show adverse symptomatology that would make A.J.F. 
permanently incapable of self-support.  In this regard, Dr. 
Levin's March 1982 and June 1983 statements (i.e., made when 
A.J.F. was nearly 24 and 25 years old) noted that his adverse 
symptomatology was limited to cerebral palsy with permanent 
partial paralysis of his right arm and leg.  

Moreover, while A.J.F. was only employed in minimal wage jobs 
prior to May 1982, the uncontradicted evidence of record 
clearly shows that starting in 1990, and continuing 
thereafter for over thirteen years, he worked full time at a 
hotel.  The record also shows that during this time he worked 
first as a uniform attendant and thereafter as a public area 
supervisor in charge of managing other employees.  A.J.F. 
also testified that while his salary started at approximately 
$12,000 or $15,000 a year it increased to approximately 
$28,000 or $29,000 a year by the time he left.  This 
employment, if it had begun prior to his 18th birthday, would 
be prima facie evidence that he was not permanently incapable 
of self-support at the age of 18.  38 C.F.R. § 3.356(b)(1) 
(2006).  The conclusion that A.J.F. was not permanently 
incapable of self-support is further supported by the fact 
that during this time he not only finished high school but 
thereafter obtained two college degrees.

Additionally, in light of the length of his employment, the 
progression of responsibilities from a uniform attendant to a 
supervisory position, and the salary he was paid, the Board 
concludes that A.J.F.'s employment from 1990 to 2003 was more 
than a short intervening period during which he was capable 
of self-support.  38 C.F.R. § 3.356(b)(2) (2006).  

Furthermore, while A.J.F.'s employment appears to have 
initially been part of a work program project, there is no 
evidence that his employment was afforded solely upon 
sympathetic or charitable considerations and involved no 
actual or substantial rendition of services.  38 C.F.R. 
§ 3.356(b)(4) (2006).  On the contrary, the length of service 
and increasing job responsibilites as well as the wages paid 
him show that A.J.F. provided actual service to his employer.  
This conclusion is further supported by the fact that A.J.F. 
testified that his employer provided no accommodations under 
the ADA.  

The Board acknowledges that A.J.F. was awarded SSA disability 
benefits based on an inability to work.  However, this 
finding was made based on the medical evidence generated well 
after his 18th birthday and is therefore not relevant to the 
question currently before the Board.

In reaching the above decision, the Board has considered the 
various statements and testimony from the veteran and A.J.F. 
concerning the effect of cerebral palsy on A.J.F.'s 
employability.  However, as lay persons, they are not 
competent to provide medical evidence establishing that 
A.J.F. was permanently incapable of self-support prior to his 
18th birthday.  See Cumby v. West, 12 Vet. App. 363 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board is sympathetic of A.J.F.'s disabilities and 
acknowledges that the veteran was previously awarded 
additional compensation based on A.J.F.'s incapacity to work 
in December 1983.  However, because the medical evidence of 
record showed only minimal impairment caused by A.J.F.'s 
cerebral palsy prior to his 18th birthday, because the only 
medical opinion found in the record addressing A.J.F.'s 
degree of incapacity prior to his 18th birthday reported that 
he could take care of himself, because the post-18th birthday 
records shows A.J.F. graduated high school, obtained two 
college degrees, and maintain gainful employment continuously 
for over  thirteen years including work in a supervisory 
capacity, and because the veteran notified VA in May 1992 
that A.J.F. was "no longer totally disabled and 
unemployable," the Board concludes that any incapacity for 
self-support that he had prior to June 1976 was not 
permanent.  

In sum, the evidence falls far short of demonstrating that 
A.J.F was permanently incapable of self-support due to 
physical or mental defect before age 18.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim and it must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

The veteran's son, A.J.F., is not entitled to re-recognition 
as a helpless child on the basis of permanent incapacity for 
self-support prior to attaining the age of 18 years, and 
therefore this appeal is denied.  



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


